Title: To Thomas Jefferson from C. W. F. Dumas, 24 March 1789
From: Dumas, Charles William Frederick
To: Jefferson, Thomas



Monsieur
Lahaie 24e. Mars 1789.

Des deux raisons qui m’avoient privé des Lettres de V.E. cet hiver, l’une, la maladie de votre chere famille, m’a autant affligéque l’autre, l’approbation implicite de mes insertions dans la Gazette de Leide, a dû me flatter. J’espere que tout se porte bien maintenant avec V.E. Mr. Luzac a encore quelques Lettres de moi à publier, mais le Public, qu’il doit contenter, veut les plaies et les bosses du Nord, de la Pologne et de la Turquie, &c.; et les lecteurs sages, qui préfereroient de suivre dans son papier l’ascension lentement majestueuse de l’Astre Américain, ne forment qu’un très-petit nombre.
Je remercie V.E. des notions agréables qu’Elle a daigné me communiquer, sur la grande probabilité du succès des futurs Etats-Généraux en France. Dieu les bénisse avec le Roi, dans leurs opérations.
L’absence que V.E. m’annonce, de 6 mois, est un coup pour moi. Ce m’étoit une douceur (et je n’en goûte pas d’autre ici) de pouvoir quelquefois vous ouvrir mon coeur, et recevoir des marques de votre précieux souvenir. Conservez-le moi, Monsieur, en Amérique. Sur-tout, daignez m’en honorer de là par Mr. Short, qui voudra bien recevoir, avec mes meilleurs complimens, les Lettres que je continuerai d’adresser à Votre Excellence à Paris, les ouvrir, lire et acheminer.
Le trait de la Lettre de V.E. of the lowering—being that of a storm—to come—distant as yet—that it will come you have no doubt, fait sur moi toute l’impression qu’il doit faire de la part d’un Observateur tel que V.E.
Je reçois, ainsi que ma famille, avec gratitude les félicitations de V.E. au sujet de l’établissement de ma fille, et des obligeants sentimens témoignés pour nous tous. Nous prions Dieu pour Votre heureux voyage et retour. Je vous demande en grace, Monsieur, encore une Lettre avant votre départ, avec la communication des bonnes nouvelles que vous aurez reçues d’Amérique. Je suis persuadé de la bonté avec laquelle Votre Excellence voudra bien recommander au Congrès, &c., &c., ma juste cause, et le foible reste de ma vie, et suis avec le plus respectueux attachement, De Votre Excellence Le très-humble & très obéissant serviteur

C W F Dumas


Ci-joint une Lettre pour le Congrès, qui fera voir à V.E. que les Proscriptions n’ont pas encore fini ici.

 